        Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 1 of 9




                              TINITED STATES DISTRICT COURT
                                    DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                    Case No. 19-01244

DEFENDANT NO. 1: $7,900.00 IN
LTNITED STATES CURRENCY, More or
Less;

DEFENDANT NO. 2: $2,100.00 IN
UNITED STATES CURRENCY, MoTC             OT
Less;



                       Defendants.


                         COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Annette Gumey, Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule

G(2) ofthe Federal Rules of Civil Procedure:

                                    NATURE OFTHEACTION

        1.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: Defendant No. 1' Approximately $7,900.00 in United States

currency and Defendant No. 2: Approximately $2,100.00 in United States currency for violations

of 21 U.S.C. S 841.
        Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 2 of 9




                                   THE DEFENDANTS IN REM

       2.      The defendants consists oftwo amounts ofmoney, approximately $7,900.00 in

United States currency and approximately $2,100.00 in United States currency, that were seized

from mail parcels addressed to Kieu Nguyen by the United States Postal Service on or about

March 19,2019 in Wichita, Sedgwick County, Kansas, in the District of Kansas. The

defendants are currently in the custody of the United States Postal Service.

                                   JURISDICTION AND VENUE

       3.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants. This Court    has   jurisdiction over an action commenced by the United States under

28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S      13   55.

       4.      This Court has in rem jtxisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Coul issue       an anest warrant


in rem pursxr tt to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

       5. Venue is proper in this district pursuant to 28 U.S.C. S 1355(bX1), because acts or

omissions giving rise to the forfeiture occurred in this district and,/or pursuant to 28

U.S.C. S 1395, because the defendants are located in this district.

                                     BASIS F'OR FORFEITURE

        6.     The defendants are subject to forfeiture pursuant to   2l   U.S.C. S 881(aX6) because

they constitute 1) money, negotiable instruments, securities and other things of value fumished

or intended to be fumished in exchange for a controlled substance in violation of the Controlled
         Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 3 of 9




Substances Act; andL/or 2) proceeds traceable to such an exchange; and/or 3) money, negotiable

instruments, and securities used or intended to be used to facilitate a violation ofthe Controlled

Substances Act.

         7.      Supplemental Rule G(2)(1) requires this complaint to state sufficiently detailed

facts to support a reasonable beliefthat the govemment       will   be able to meet its burden   ofproofat

trial.   Such facts and circumstances supporting the seizure and forfeiture      ofthe defendants   are

contained in Exhibit A which is attached hereto ard incorporated by reference.

                                      CLAIM FOR RELIEF'

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendants; that notice ofthis action be given to all persons who reasonably appear to be

potential claimants ofinterests in the defendants; that the defendants be forfeited and condemned

to the United States of America; that the plaintiffbe awarded its costs and disbursements in this

action; and for such other and further reliefas this Court deems proper andjust.

         The United States hereby requests that trial   ofthe above entitled matter be held in the

City of Wichita, Kansas.

                                                         Respectfu   lly submitted,

                                                         STEPHEN R. MCALLISTER




                                                         ANNETTE GURNEY, #11602
                                                         Assistant United States Attomdy
                                                         1200 Epic Center.301 N. Main
                                                         Wichita, Kansas 67202
                                                         (316) 269-6481
                                                         Fax (3 l6) 269-6484
        Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 4 of 9




                                       DECLARATION

       I, Paul B. Shade, am a Postal Inspector with the United States Postal lnspection Service

in the District of Kansas.

       I have read the contents ofthe foregoing Complaint for Forfeiture and the exhibit thereto,

and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty ofperjury that the foregoing is hue and correct.

       Executed on   this I 0th_      day of Septerrber, 20 I 9.



                                                    /trdr%4
                                                    Paul B. Shade
                                                    Postal Inspector
                                                    United States Postal lnspection Service
       Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 5 of 9




              AFFIDAVIT IN SUPPORT OF COMPLAINT F'OR FORFEITURE

I, Paul Shade, having first been duly sworn, do hereby state the following:

        l.      I am   a   United States Postal Inspector with the United States Postal Inspection

Service (USPIS), and have been so employed since July, 2004.         I   arn   currently assigned to the

Kansas City Field Office      ofthe Postal Inspection Service and have experience enforcing federal

mail and drug laws. This affidavit is based on my own personal knowledge and information

given to me by other Postal lnspectors and other law enforcement personnel.

       2.       I received basic training for approximately 12 weeks from the United States

Postal Inspection Service regarding individuals using the United States Mail to transport

controlled substances and proceeds tiom the sale ofcontrolled substances as well as the use           of

Postal Money Orders to launder the proceeds of controlled substances. I received formal training

for one week in January, 2009, when I attended the United States Postal Inspection Service

Narcotics training course in Potomac, Maryland. This training involved narcotic investigation

techniques, chemical field testing, and training in the identification and detection ofcontrolled

substances and narcotic proceeds being transported in the United States          Mail and other

commercial caniers.

       3.       This affidavit is written in support of a Complaint for Forfeiture fbr the fbllowing

property:

       A.    $7,900.00 in United States currency, more or less;

       B.    $2,I 00.00 in United States currency, more or less

       4.        On March 19,2019, while at the Postal Service's Processing and Distribution

Center, located at71l7 W. Hany St, Wichita, Kansas 67276,I observed three Express Mail
          Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 6 of 9




parcels all mailed from the same sender in Wichita KS destined for two different recipients in

Califomia.
                                                           *EE4215201
         5.     Subject Parcel I bearing tracking number                18US," addressed to

"Eamie Hooks, xxx E. 61st St, Long Beach, CA 90805" with a retum address of "Timmy Wong,

xxxx    S. Meridian #139, Wichita, KS 67217" was mailed on    March 19,2019 from Wichita, KS

Post Office 67216.   Fvther, this parcel weighed approximately 8.2 ounces and bore $25.50 in

postage ("Subject Parcel   1"). Investigation revealed that the $25.50 in postage was paid for with

cash.

         6.     Subject Parcel 2 bearing tracking number "EE421520104US," addressed to "Kieu

Nguyen, xxxx Rockmont Ave, Westminster, CA 92683" with a return address of "Timmy Wong,

xxxx    S. Meridian #139, Wichita, KS 67217" was mailed on March 19,2019 from Wichita, KS

Post Office 67216.   Fvther,this parcel weighed approximately 9.3 ounces and bore $25.50 in

postage ("Subject Parcel   2"). Investigation revealed that the $25.50 in postage   was paid for with

cash.

         7.     Subject Parcel 3 bearing tracking number "EE258844037US," addressed to            "Kieu

Nguyen, xxxx Rockmont Ave, Westminster, CA 92683" with a retum address of "Timmy Wong,

xxxx S. Meridian #139, Wichita, KS 67217" was mailed on March 19, 2019 from Wichita, KS

Post Office 61216. Frrther, this parcel weighed approximately 9.3 ounces and bore $25.50          in

postage ("Subject Parcel   3"). Investigation revealed that the $25.50 in postage   was paid for with

cash.

         8.     I queried the Subject Parcels' listed retum address information (Timmy Wong,

xxxx    S. Meridian #139, Wichita,   KS 67217) in the CLEAR Law Enforcement Database         as   well

as the US Postal Service Address Management       System. Wong was not identified as being
         Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 7 of 9




associated to the lot number; however, he is associated with a different lot number at the same

street address.

         9.       On March 19,2019,I contacted Wichita Police (WPD) Sgt. Ben Jonker and

coordinated an exterior odor search of the Subject Parcels at the Postal Inspection Service Ollice

conference room in Wichita Kansas. I placed the Subject Parcels in the conf'erence room, where

other similar empty boxes were located in the f'acility. At approximately 8:35 pm, I observed

Sgt. Ben Jonker and his certified narcotic canine, Oz, search the area. I observed Oz search the

area and then sat next to the subj ect parcels 1, 2, and   3.   Sgt. Ben Jonker stated Oz's actions

indicated he had alerted to the Subject Parcels as emanating a narcotic odor.

         10.      Sgt. Jonker is cumently employed as a canine handler and unit supervisor for the

Wichita Police Department K-9 Unit. Sgt. Jonker was first assigned Police Service Dog Oz in

September of2018 and began the basic training class on September 10, 2018. Sgt. Jonker and

Oz were certified by the Kansas Highway Patrol as a Narcotics Detection Dog Team on October

17th,2018. Police Service Dog Oz received approximately 200 hours oftraining in the detection

of marijuana, methamphetamine, cocaine, and heroin during the basic training class. PSD Oz is

trained to give a passive indication, meaning that when he locates one ofthe odors he is trained

to detect, he sits or goes into a down position at the source ofthe odor. l'his is the second Police

Service Dog (PSD) that Sgt. Jonker has been assigned. Sgt. Jonker had worked PSD Kilo, who

was a certified narcotios/patrol dog,   liom August 2015-August 2018.

         1   1.   On March   19,2019I contacted Subject Parcel       1   recipient Earnie Hooks at phone

number   81   8-xxx-xxx x and after identifying myself   as a   United States Postal Inspector, I asked    if
he was expecting any parcels from Wichita and he stated that he was expecting a package from

Wichita. but was not sure ofthe contents. Hooks emailed the sender, then oalled me back and
             Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 8 of 9




said that the package only contained comic books and that I could go ahead and open the parcel.

After opening Subject Parcel       1 in the presence   of WPD Detectives, Miller and Martin, we

discovered a vacuum sealed bag containing gift wrapping paper covering a blank greeting card

inside its envelope. Inside the greeting card was a blank crossword book with                 $   1,600.00 US

currency hidden inside. I then called Hooks and explained what we'd found and he said that he

"did not want anlthing to do with       it."   I explained that we would be seizing the cash and he said

that was "fine."

             12.   On March 19,2019,1 contacted Subject Parcel 2            &   3 recipient Kieu Nguyen at

phone number       7l4-xxx-xxxx and after identifying myself        as a   United States Postal Inspector, I

asked   ifshe was expecting any parcels from Wichita and           she stated that she was not expecting

any packages from        Wichita. I explained that I had some concems over the contents ofthe two

parcels and Nguyen consented to opening the parcels and said she did not order anything.                   I

asked   if   she would   like me to call her back after opening the parcels and she said "that's fine."

             13.   Detectives Miller, Martin, and I opened Subject Parcel 2 and discovered a vacuum

sealed bag containing       gift wrapping paper covering    a   blank greeting card inside its envelope.

Inside the greeting card was a blank word search book with $2,100.00 US cunency hidden

inside.

             14.   Detectives Miller, Martin, and I opened Subject Parcel 3 and discovered a vacuum

sealed bag containing       gift wrapping paper covering    a   blank greeting card inside its envelope.

Inside the greeting card was a blank crossword book with $7,900.00 US cunency hidden insid e.

             15.   The USPIS initiated administrative forfeiture proceedings against the currency

recovered from the three parcels. No person filed a claim for the             $I   ,600.00.
         Case 6:19-cv-01244-JWB-TJJ Document 1 Filed 09/12/19 Page 9 of 9




          16.    Based on my training and experience, I know that drug traffickers have utilized

the U.S.   Mail system in transporting U.S. currency (illegal narcotic proceeds) to an illegal

narcotic source. In this case, there is probable cause to believe Timmy Wong utilized the U.S.

Mail system to further narcotics trafficking in the Wichita Kansas         area by mailing the three

parcels containing cash.

          17.    Based on the information above, I have probable cause to believe that the two

money parcels containing $2,100.00, and $7.900.00 seized by the U.S. Postal Inspection Service

constitutes money or other things of value fumished or intended to be fumished in exchange for

a   controlled substance, or proceeds traceable to such an exchange, or was used or intended to be

used to facilitate one or more violations of Title 21, U.S.C. $ 841 et seq. Accordingly, the

property is subject to forfeiture pursuant to Title 21, U.S.C. $ 881   .




    fudd%4.
Paul Shade, U.S. Postal Inspector
U.S. Postal Inspection Service


SUBSCRIBED AND SWORN TO before me                thisElay    of September,2019.



                                                                            MICHELLE R. KELLOGG
My Commission      Expires:     ty'th"                                      Nolarv Public - Stale of Kansas
                                                                       MyAppl. Exphes      //
